DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 3/25/21, are acknowledged.
	Claim 1 has been amended.
	Claims 1, 3-5, 7-8, and 10 are pending and are under examination.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-5, 7-8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0228848, in view of US 2004/0013649 and Graner et al., 2003 (all of record). 
The '848 publication teaches a composition comprising allogeneic activated Th1 memory T cells that stimulate host Th1 immunity against cancer (see page 2-4, in particular). The ‘848 publication teaches that the composition serves as an adjuvant (see paragraph 92, in particular). The ‘848 publication teaches that the T cells are administered with anti-CD3/CD28 mAbs applied to the surface for cross-linking and induction of activation of the T cells at the time of administration (i.e. a formulation comprising cross-linking agents, see page 3-4, in particular). The ‘848 publication teaches obtaining the T cells from a donor (i.e. a single source), that the cells are expanded ex vivo to obtain at least 109 cells, and that they can be aliquoted into multiple dosages and packaged in more than one container (i.e. in the form of a kit, see page 11, in particular).  Each of said dosages would comprise activated allogeneic Th1 memory cells identical those recited in the present claims, and would constitute a kit 
It would be obvious to use a chaperone rich tumor cell lysate as a source of tumor antigen based on the teachings of Graner et al. or the ‘649 publication.  The ordinary artisan would be motivated to do so since Graner et al., teaches that tumor derived chaperone-rich cell lysates are effective therapeutic vaccines against a variety of cancers, and that the high yields of CRCL can be obtained from small quantities of starting material. See also the ‘649 publication, which teaches that suitable tumor associated antigens include protein antigens, whole tumor cells, or tumor cell lysates, and that of particular interest is lysate of necrotic tumor cells as a rich source of antigens, i.e. a chaperone rich cell lysate (see paragraph 149-150, in particular). Furthermore, selecting from known tumor antigen sources would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   Furthermore, although the ‘848 publication does not explicitly state that the tumor antigens are formulated with the cell compositions, it would be obvious to do so as a matter of convenience when performing co-infusion of tumor antigen and T cells.  Furthermore, since the ‘848 publication teaches alternative embodiments which involve treating patients by giving the T cells without co-infused antigen, it would be obvious to provide a kit comprising multiple doses of T cells alone, and multiple doses of T cells plus tumor antigen in order to provide different treatment options for a patient, as needed, or when treating a cohort of patients, using the desired treatment regimen most suitable for each individual patient.   Doing so would result in a “kit” in which each of the multiple containers containing either the individual cell dosages, or the cell dosages and tumor antigen (i.e. a booster, activating, or priming compositions).   Regarding the limitation that the kit is used for an 
Applicant’s argument filed 3/25/21 have been fully considered, but they are not persuasive.
Applicant argues that the claimed kit is for an individual that has not exhibited symptoms of disease and not for treating different kinds of patients or cohort of patients.  Applicant argues that the intended use results in a structural difference in the kit, since it includes a priming composition without disease antigens and an activating composition with disease antigens, and is designed so that the individual receives the compositions in different disease states, before exhibiting symptoms and after exhibiting symptoms.  In contrast, the ‘848 publication teaches administration to individuals with disease. 
 As noted above, the prior art makes obvious a kit comprising multiple doses of the T cells alone, and multiple doses of T cells plus tumor antigen in order to provide different treatment options for a patient, as needed, or when treating a cohort of patients.  This is the only structural elements required by the present claims.  Whether the recited compositions are used in patients before or after symptoms of disease emerge does not change the structure of the kit, and is merely an intended use statement.   During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  In the instant case, the claims set forth a structurally complete invention (a kit comprising priming and activating composition) in the claim body and the prior art makes obvious a kit structurally identical to that of the instant claims for the reasons set forth above. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  

References may be relied upon for all that they suggest to the ordinary artisan. The prior art teaches types of tumor antigens suitable for use in inducing an immune response, when combined with an adjuvant, and the ordinary artisan would have a reasonable expectation of success in using known types of tumor antigens, such as a cell lysate.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5, 7-8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,272,001, in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the '001 patent claims a composition for treating a tumor comprising administering necrotic tumor tissue antigens comprising chaperons (i.e. antigens from a chaperone rich cell “lysate”) and allogeneic activated T cells activated by cross-linking of CD3/CD28 and producing Th1 cytokines.  The '001 patent claims that the composition can comprise about 3 x 107 cells. The ‘001 patent discloses that the cells are produced by repeated activation, i.e. they are inherently “memory” cells. The instant specification discloses on page 6 that the priming and activating composition can comprise about 1 x106 cells.  Thus, the composition claimed in the ‘001 patent comprising cells and antigens identical to those of the present claims and formulated with enough cells to provide at least 3 x 107 cells from the same “source”, would comprise sufficient cells to provide a “priming composition", “activating composition”, and a “booster composition” and meets all the structural limitations of the kit of the present claims. Additionally, it would be obvious to provide multiple doses of the cell/antigen compositions claimed in the ‘001 patent, from the same source material, and to package the doses in a kit container for infusion to multiple patients or cohorts of different patients as a matter of convenience.  Furthermore, it would be obvious to include doses of cells alone, since the ‘848 publication teaches that the T cell alone are suitable for use for treating patients. Additionally, although the ‘001 patent does not explicitly claim that the compositions comprise the cross-linking CD3/CD28 agents, it .

Claims 1, 3-5, 7-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 10,751,372, in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘372 patent claims a composition for generating a Th1 response in  a subject comprising CRCL tumor antigens and allogeneic activated memory T cells, wherein the T cells are cross-linked with CD3/CD28 antibodies, and producing Th1 cytokines.  Although not specifically claimed as a kit in the ‘372 patent, it would be obvious to provide multiple doses of the cell/antigen compositions claimed in the ‘372 patent, from the same source material, and to package the doses in a kit container for infusion to multiple patients as a matter of convenience. Furthermore, it would be obvious to include doses of cells alone, since the ‘848 publication teaches that the T cell alone are suitable for use for treating patients.  This would provide a kit comprising different dosing formats that can be used in a cohort of patients depending on each patient’s particular needs.

Claims 1, 3-5, 7-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10-15, 17-18, 21-25 of copending Application No. 15/003,437 (reference application) in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the '437 application claims a therapeutic composition comprising pathogen antigens and allogeneic activated Th1 memory T cells activated by cross-linking of CD3/CD28 and producing Th1 cytokines.  The ‘437 application claims that the composition can comprise about 3 x 107 cells. The instant specification discloses on page 6 that the priming and activating composition can comprise about 1 x10 6 cells.  Thus, the composition claimed in the ‘437 application comprising cells and antigens identical to those of the present claims and formulated with enough cells to provide at least 3 x 107 cells from the same “source”, would comprise sufficient cells to provide a “priming composition", “activating composition”, and a “booster composition” . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5, 7-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/862,069 (reference application) in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the '069 application claims a therapeutic method composition comprising administration of CRCL and allogeneic activated Th1 memory T cells activated by cross-linking of CD3/CD28 and producing Th1 cytokines.  The ‘069 application claims administration of multiple doses, and wherein the antigens are combined with the cells or administered sequentially.    It would be obvious to provide multiple doses of the cell/antigen compositions, as well as cell compositions alone, claimed in the ‘069 application, from the same source material, and to package the doses in a kit container for infusion to provide different treatment options as a matter of convenience.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that terminal disclaimers will be considered at the time of allowance is acknowledged.

No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644